Case 1:18-cv-00427-JJM-LDA Document 47 Filed 07/29/19 Page 1 of 7 PageID #: 1124



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND


 CITIBANK, N.A., AS TRUSTEE FOR
 AMERICAN HOME MORTGAGE ASSETS
 TRUST 2006-3, MORTGAGE BACKED
 PASS-THROUGH CERTIFICATES SERIES
 2006-3,

                Plaintiff,

 v.                                                 C.A. No. 1:18-cv-00427-JJM

 KATHERINE L. CAITO,

               Caito,

 v.

 INTERNAL REVENUE SERVICE,

               Interested Party.


               PLAINTIFF’S MEMORANDUM OF LAW IN RESPONSE TO
                CAITO KATHERINE L. CAITO’S MOTION TO STRIKE

                                      I. INTRODUCTION

        Defendant Katherine L. Caito’s (“Caito”) summary judgment response includes an effort

 to strike the Affidavit of Sony Prudent (“Prudent Affidavit”) on grounds that are inapplicable and

 on allegations and assertions that cannot exclude the evidence. The Court should deny Caito’s

 Motion to Strike because the First Circuit’s decision in U.S. Bank Trust, N.A. v. Jones does not

 apply or extend to the facts and circumstances here. Even if the Court were to apply Jones,

 Plaintiff provides a supplemental affidavit to explain the process of integrating business records

 from American Home Mortgage Servicing, Inc. (“AHMSI”) through PHH Mortgage Corporation

 (“PHH”). The Court should also deny the Motion to Strike based upon Caito’s assertions and

 allegations that summarily criticize the manner in which Ocwen Loan Servicing, LLC


                                                                                   304078382V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 47 Filed 07/29/19 Page 2 of 7 PageID #: 1125



 (“Ocwen”) serviced mortgage loans for lack of any valid basis to challenge the reliability of the

 evidence. Lastly, the Court should disregard Caito’s claims concerning the total debt owed on the

 mortgage loan at issue in this case as a basis to strike any affidavit. In further support of their

 response to Caito’s Motion to Strike, Citibank, N.A., as Trustee for American Home Mortgage

 Assets Trust 2006-3, Mortgage Backed Pass-Through Certificates Series 2006-3 (“CitiBank, as

 Trustee”) submits the following:

                                         II. LEGAL ARGUMENT

       A. United States Bank Trust, N.A. v. Jones, Cannot Exclude the Prudent Affidavit

         In United States Bank Trust, N.A. v. Jones, 925 F.3d 534 (1st Cir. 2019), the First Circuit

 Court of Appeals affirmed the admission of a witness’ testimony on the total amount owed under

 a mortgage loan under Fed. R. Evid. 803(b) and at trial of a judicial foreclosure action in Maine.

 Jones opposed the admission of the evidence on grounds that the testimony and exhibits failed to

 satisfy the business records exception to the hearsay rule, because the information and

 documents the witness relied upon included third-party records. Id. at 537-38. Specifically, the

 current servicer of Jones’ account, Caliber Home Loans, Inc., relied upon records transferred

 from two other loan servicers, Seterus and Bank of America, whose records were integrated into

 Caliber’s database. Id. at 537. Recognizing that the admissibility of evidence turns on the facts of

 each case, 1 the First Circuit decided that the records and testimony were sufficiently reliable

 based upon testimony discussing the integration of the third-party’s business records into the

 Caliber database reviewed by the witness. Id at 537-38.




 1
   “’[W]hether a third party’s records…can be integrated into the records of the offering entity…for purposes of
 admission under the business records exception is not an issue upon which this circuit has reached a uniform
 conclusion’ covering each instance.” U.S. Bank v. Jones, 925 F.3d at 537 (quoting United States v. Savarese, 686
 F.3d 1, 12 (1st Cir. 2012).

                                                        2
                                                                                              304078382V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 47 Filed 07/29/19 Page 3 of 7 PageID #: 1126



         The underlying facts in Jones are readily distinguishable from the facts in this case to the

 denial of Caito’s challenge. In Jones, the borrower obtained a loan from Downeast Mortgage

 Corporation, secured by a mortgage that was executed in favor of Mortgage Electronic

 Registration Systems, Inc. (“MERS”), which MERS, as nominee for Downeast, later assigned

 and transferred to Bank of America. 330 F.Supp.3d 530, 533 (D. Me. 2018). Bank of America

 subsequently assigned and transferred the mortgage loan to U.S. Bank, and Caliber Home Loans,

 Inc., as servicer for U.S. Bank, initiated foreclosure by noticing the borrower’s default and right

 to cure. Id. The record in Jones demonstrated actual third-party transfers and sales of the

 mortgage loan, which necessitated not only integration of business records upon transfer but

 testimony and affirmation of such integration to admit the evidence under Federal Rule of

 Evidence 803(b). Here, no third-party transfer or sale of the mortgage occurred that would

 necessitate the integration of business records under Jones. Instead, CitiBank, as Trustee has

 owned the mortgage loan at least since the trust’s close date of July 28, 2006. (Pooling and

 Servicing Agreement (“PSA”), Exhibit 1 to Supplemental Affidavit of Sony Prudent. 2)

 According to the PSA, American Home Mortgage Servicing, Inc., or its successor in interest,

 was named as servicer. (PSA at Definitions “Servicer.”) CitiBank, as Trustee obtained title

 ownership of the mortgage on August 27, 2012, when MERS executed an assignment of the

 Caito mortgage as nominee for American Brokers Conduit. This is not a case where the

 foreclosing mortgagee must rely upon the prior business records of a predecessor mortgagee in

 order to produce a transaction history of the loan. Indeed, Caito’s challenge is not focused on

 CitiBank, as Trustee’s ongoing ownership of the mortgage loan, which negates any comparison

 of this case to the Jones decision.


 2
   Due to the size of the PSA (at over 2,000 pages), CitiBank, as Trustee submits only excerpts of the agreement. On
 request, CitiBank, as Trustee can and will provide the Court with a complete copy.

                                                         3
                                                                                                 304078382V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 47 Filed 07/29/19 Page 4 of 7 PageID #: 1127



         Caito’s challenge appears focused on the identity of mortgage loan servicers servicing the

 account as attorney-in-fact for CitiBank, as Trustee. Unlike Jones, however, no service transfer

 has occurred in this case. Instead, for the servicers identified in Caito’s motion, all entities have

 been acquired and merged into PHH Mortgage Corporation. Specifically, American Home

 Mortgage Servicing, Inc. changed its name to Homeward Residential, Inc. (“Homeward”) in

 2012. (See AHMSI enters correspondent lending, changes name to Homeward Residential (Feb.

 17, 2012) https://www.housingwire.com/articles/ahmsi-enters-correspondent-lending-changes-

 name-homeward-residential; see also Caito Memorandum of Law in Support of Motion to

 Strike, Doc No. 40-1 at p. 6.) In 2013, Ocwen Loan Servicing, LLC acquired Homeward. (See

 Jacob Gaffney, Ocwen buys Homeward Residential from WL Ross (Oct. 3, 2012)

 https://www.housingwire.com/articles/ocwen-buys-homeward-residential-wl-ross.)           In     2019,

 Ocwen completed acquisition of PHH Mortgage Corporation. (See Jessica Guerin, Ocwen all but

 drops Ocwen name, will operate at PHH Mortgage and Liberty Home Equity Solutions (June 10,

 2019)       https://www.housingwire.com/articles/49301-ocwen-all-but-drops-ocwen-name-will-

 operate-as-phh-mortgage-and-liberty-home-equity-solutions.) The name change and two

 successive acquisitions did not cause any third-party transfer akin to what the First Circuit in

 Jones addressed in determining whether the mortgage loan servicer’s business records were

 integrated to admit as evidence under Fed. R. Evid. 803(b). Understanding that the admission of

 evidence turns on the facts of each case, the facts of this case demonstrate the absence of any

 third-party transfer of information that would necessitate integration of business records.

   B. CitiBank, as Trustee can Cure any Concern the Court may have Following the First
                 Circuit’s Opinion in United States Bank Trust, N.A. v. Jones

         Despite the inapplicability of the Jones decision to the facts and circumstances of this

 case, CitiBank, as Trustee can readily explain the course of records, transaction and account


                                                  4
                                                                                     304078382V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 47 Filed 07/29/19 Page 5 of 7 PageID #: 1128



 management that enabled Sony Prudent to execute an affidavit in support of the summary

 judgment motion. The Supplemental Affidavit of Sony Prudent, attached to this memorandum as

 Exhibit A, provides sworn testimony to the course of mergers and acquisitions that now result in

 PHH Mortgage Corporation servicing the Caito loan:

 1.     On or about February 2012, American Home Mortgage Servicing Inc. changed its named
        to Homeward Residential, Inc.

 2.     On or about March 1, 2013, servicing of Caito’s mortgage loan was transferred from
        Homeward Residential, Inc. f/k/a American Home Mortgage Servicing, Inc.
        (“Homeward”) to Ocwen Loan Servicing, LLC.

 3.     As part of Ocwen Financial Corporation’s purchase and acquisition of Homeward on or
        about December 31, 2012, Ocwen Loan Servicing, LLC acquired the proprietary and
        business records of Homeward and AHMSI, which included records of Caito’s account.

 4.     PHH Mortgage Corporation merged with Ocwen Loan Servicing, LLC as June 1, 2019.
        On or about June 4, 2019, PHH provided notice of service transfer to Caito.

 5.     As part of Ocwen Loan Servicing, LLC’s merger with PHH Mortgage Corporation, the
        proprietary and business records of Homeward and AHMSI, and the proprietary and
        business records of Ocwen, all including Caito’s account, were merged and combined
        into one entity.

 Mr. Prudent’s Supplemental Affidavit further demonstrates his responsibilities as a loan analyst

 in the review of the records of PHH, Ocwen, Homeward, and AHMSI including books and

 records for and relating to the Caito loan at issue in this litigation. (Ex. A at ¶¶ 7-8.) More

 specifically, Mr. Prudent has executed the affidavits at issue in this case based upon his personal

 knowledge regarding how all of these records are kept and maintained. (Id. at ¶ 8.) Finally, Mr.

 Prudent avers and informs that to the extent the business records or information related to the

 subject loan were created by or came from other entities, prior holders and/or prior services of

 the loan, those records were received by Homeward, by Ocewn, and by PHH in the ordinary

 course of business, have been incorporated into and maintained as part of PHH’s own business




                                                 5
                                                                                   304078382V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 47 Filed 07/29/19 Page 6 of 7 PageID #: 1129



 records in the regular course of business, and are kept and routinely relied upon by PHH as a

 regular business practice in the ordinary course of business. (Id. at ¶ 7.)

        Whatever concerns or fears Caito might have regarding the ability of Sony Prudent to

 provide sworn testimony concerning the mortgage loan at issue in this case are entirely

 unfounded. Recognizing the misconceived opposition raised regarding the integration of

 business records concerning the Caito loan, the Supplemental Affidavit allays the concern,

 confirms the reliability of Mr. Prudent’s prior affidavit statements, and should compel the Court

 to deny Caito’s Motion to Strike.

 C. Caito’s Remaining Arguments Raise No Viable Grounds to Strike the Prudent Affidavit

        Caito’s submission of Consent Orders from the State of New York and the State of

 Rhode Island and complaints about the modification of her mortgage and the corresponding

 interest rate present no valid grounds to strike the Prudent Affidavit. At summary judgment, the

 admissibility of an affidavit requires (1) personal knowledge, (2) facts that would be admissible

 in evidence, and (3) an affirmative showing that the affiant is competent to testify to the matters.

 Fed. R. Civ. P. 56(c)(4); see Garcia-Garcia v. Costco Wholesale Corp., 878 F.3d 4141, 417-18

 (1st Cir. 2017) (First Circuit affirms admission of affidavits over plaintiff’s objection on

 conclusion that the pleadings meet Rule 56(c)(4) standard). Here, the Prudent Affidavit is based

 upon his personal knowledge and review of PHH’s systems and business records, Prudent

 presents facts and submits exhibits that are admissible, and Prudent provides an affirmative

 showing of his competence to testify. Caito’s assertions regarding two consent orders entered

 into with two states cannot provide any basis to challenge the affiant’s personal knowledge and

 competency to testify. Caito’s arguments on the mortgage modification likewise cannot present

 any basis to challenge these three core requirements.



                                                   6
                                                                                    304078382V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 47 Filed 07/29/19 Page 7 of 7 PageID #: 1130



                                        III. CONCLUSION

          For the reasons stated above, CitiBank, N.A., as Trustee for American Home Mortgage

 Assets Trust 2006-3, Mortgage Backed Pass-Through Certificates Series 2006-3 requests denial

 of Caito’s Motion to Strike.

                                                        Respectfully submitted,

                                                        CITIBANK, N.A., AS TRUSTEE FOR
                                                        AMERICAN HOME MORTGAGE
                                                        ASSETS TRUST 2006-3, MORTGAGE
                                                        BACKED PASS-THROUGH
                                                        CERTIFICATES SERIES 2006-3,

                                                        By Its Attorneys,


                                                        /s/ Samuel C. Bodurtha
                                                        Samuel C. Bodurtha, Bar No. 7075
                                                        Ethan Z. Tieger, Bar No. 9308
                                                        HINSHAW & CULBERTSON LLP
                                                        56 Exchange Terrace
                                                        Providence, RI 02903
                                                        Telephone: (401) 751-0842
                                                        Facsimile: (401) 751-0072
                                                        sbodurtha@hinshawlaw.com
                                                        etieger@hinshawlaw.com

 Dated:      July 29, 2019



                                 CERTIFICATE OF SERVICE

         I, Samuel C. Bodurtha, hereby certify that the documents filed through the ECF system
 will be sent electronically to the registered participants as identified on the Notice of Electronic
 Filing (NEF) and paper copies will be sent to those indicated as nonregistered participants on
 July 29, 2019.

                                                      /s/ Samuel C. Bodurtha
                                                      Samuel C. Bodurtha




                                                  7
                                                                                    304078382V1 1010069
